Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 uses terminology that makes the invention unclear. Claim 1 Line 11 and Claim 1 Line 24 both recite “a movable mold insert” and it is thus unclear if there is supposed to be one claimed mold insert or two. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eichlseder et al. (US 2012/0128866 A1, hereinafter Eichseder) in view of Herbst (DE 197 45 909 A1, hereinafter Herbst).
Regarding Claims 1 and 3-5, as best as the Examiner can guess at what Applicant intended to claim, Eichlseder in Figure 2 teaches the majority, with a movable and stationary mold, both including an injector, separated by movable center mold portion 34 that is configured to move mold parts from a first cavity to a second cavity to form a ribbed overmolded product.
Fukimoto is missing actuatable mold inserts as claimed, but in analogous art pertaining to injection molding, Herbst teaches in the Figures mold that actuated mold inserts 3-5 shape and form the resin disperesed in molding cavities, and thus it would have been obvious to incorporate such actuated mold inserts into Fukimoto as well, for enhanced shaping capabilities like Herbst shows.
While the mold dimensions are not specified, it would have been obvious to make the mold cavity area greater than or equal to 1 square meter, with a molding cavity depth of less than or equal to 10 millimeters as some dimensions must be used, and finding the optimum or workable ranges has been held to require only ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743